
	
		IV
		House Calendar No. 72
		112th CONGRESS
		1st Session
		H. RES. 399
		[Report No. 112–207]
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2011
			Mr. Woodall, from the
			 Committee on Rules,
			 reported the following resolution; which was referred to the House Calendar and
			 ordered to be printed
		
		RESOLUTION
		Providing for consideration of the joint
		  resolution (H.J. Res. 79) making continuing appropriations for fiscal year
		  2012, and for other purposes.
	
	
		That upon adoption of this resolution
			 it shall be in order to consider in the House the joint resolution (H.J. Res.
			 79) making continuing appropriations for fiscal year 2012, and for other
			 purposes. All points of order against consideration of the joint resolution are
			 waived. The amendment printed in the report of the Committee on Rules
			 accompanying this resolution shall be considered as adopted. The joint
			 resolution, as amended, shall be considered as read. All points of order
			 against provisions in the joint resolution, as amended, are waived. The
			 previous question shall be considered as ordered on the joint resolution, as
			 amended, to final passage without intervening motion except: (1) one hour of
			 debate equally divided and controlled by the chair and ranking minority member
			 of the Committee on Appropriations; and (2) one motion to recommit with or
			 without instructions.
		
	
		September 15, 2011
		Referred to the House Calendar and ordered to be
		  printed
	
